Citation Nr: 0516856	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability evaluation for 
generalized anxiety disorder, currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1945 and from April 1946 to September 1947.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2004, the Board remanded 
the matter to the RO via the Appeals Management Center (AMC), 
in Washington, DC for additional development.  The Board also 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD).  At the time of the January 2004 
Board decision, the veteran's generalized anxiety disorder 
was rated as 50 percent disabling.  Subsequent to the 
development, the veteran's disability rating for generalized 
anxiety disorder was increased to 70 percent.  As that award 
was not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Service-connected generalized anxiety disorder is not 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in June 2002.  The letter, required 
following the passage of the VCAA, was not mailed to the 
appellant prior to the initial RO adjudication of his claim.  
Any defect in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant did not provide any 
additional evidence in response to the June 2002 letter that 
was not fully considered by the RO in the subsequent 
adjudications contained in the statement of the case issued 
in December 2002, in the supplemental statements of the case 
(SSOC) issued in January 2003, February 2003 and January 
2005, or in the January 2005 rating decision.  There is 
simply no indication that disposition of his claim would have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained VA records dated through December 
2004, as well as service medical records and Social Security 
records.  Also, private medical records confirming complaints 
related to anxiety disorder have been obtained.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  In this case, the veteran was provided 
examinations in June 2002 and March 2004.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II. Factual background

Service connection was granted for anxiety reaction in a June 
1964 rating decision.  A 30 percent rating was assigned.  In 
January 2001, a 50 percent rating was awarded for generalized 
anxiety disorder, chronic.  The veteran filed the instant 
claim for increase in April 2002.  Following the Board's 
January 2004 remand, in a January 2005 rating decision, the 
RO granted an increased rating for generalized anxiety 
disorder to 70 percent effective from April 2002, but found 
that the veteran's generalized anxiety disorder did not 
warrant a 100 percent rating.  

In addition, the Board notes that, in its January 2004 
decision remanding this matter for development, it also 
denied entitlement to service connection for PTSD.  In 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA regulations require that, unless the symptoms and/or 
degree of impairment due to a veteran's service-connected 
psychiatric disability, here generalized anxiety disorder, 
can be distinguished from any other diagnosed psychiatric 
disorders, VA must consider all psychiatric symptoms in the 
adjudication of the claim.  The Board is mindful of this 
requirement as it completes its review of this matter.  

In support of his claim, the veteran has presented medical 
literature discussing coping with and understanding PTSD.  He 
also submitted a pamphlet from the military museum where he 
works as a volunteer on weekends and his business card with 
the museum listed as his work address.  

The Board observes that VA and private treatment records 
associated with his Social Security claim show complaints and 
manifestations of generalized anxiety disorder treated 
through medication and group therapy.  The veteran has 
attended a PTSD group at VA on an ongoing basis.  The Social 
Security records show the veteran applied for disability and 
an allowance was proposed in 1989 based on depression and 
anxiety and then revised as it was determined that the 
veteran did not lack the mental capacity to work.  The case 
was eventually allowed.  

Progress notes from John T. Hardy, M.D., dated in July 2002 
show that the veteran was seen as quite personable.  The 
veteran reported he was proud of his work at the air museum.  
Thought content was normal.  His wife described him as fine.  
The doctor described him as a dapper southern speaking male.  
He was wearing his tie and overalls.  It was noted that he 
had recently awoken feeling shaky and nervous in the night, 
and had a hard time going down the hall.  Dr. Hardy recalled 
he had treated the veteran four days in 2000 after the 
veteran had been hospitalized at VA after an altercation with 
his son.  He diagnosed PTSD and major depression and assigned 
a GAF score of 55.

VA examination conducted in August 2002 reflects that the 
veteran would digress while talking, and could not really 
describe his symptoms of anxiety.  He reported that he would 
shake and feel nervous.  He described some problems with 
recent memory.  His depressive symptoms resulted in loss of 
energy but no crying spells.  He did not appear especially 
depressed or terribly anxious.  He related that his anxiety 
began in the Navy when they sent him to a base he did not 
want to be sent to.  Presently, he was treating with VA and 
with Dr. Hardy.  He had a history of emotional outbursts, 
lability and anger difficulties.  His present medications 
included mirtazapine and Elavil.  

On mental status examination, the veteran was cooperative, 
rambling and confused.  He did answer the examiner's 
questions and he was appropriately dressed.  There were no 
symptoms of psychotic thinking or bizarre or obsessive-
compulsive behaviors.  There was mild tension and mild 
depression.  He could recall three items over time, he could 
not name the presidents backwards very far, but he was able 
to spell world backwards and o simple math.  He could do 
abstractions and proverbs.  The examiner felt the veteran was 
about the same as he was in 1999.  The examiner saw no 
significant depressions, but some of the mood changes and 
lability was felt to be due to personality style.  The 
diagnosis was generalized anxiety disorder, GAF 50.  

In January 2003, the veteran's VA social worker wrote a 
letter on his behalf.  The letter primarily addressed PTSD.  

The veteran was afforded an additional VA examination in 
March 2004.  The examiner was requested to identify what 
symptoms the veteran currently manifested or had manifested 
in the recent past that were attributable to his service-
connected generalized anxiety disorder.  The examiner 
reviewed the claims folder.  It was noted that the veteran 
was living in Pueblo with his wife and daughter.  The veteran 
described his day by saying he arose, had breakfast, went out 
to water and feed his chickens and clean their house.  He 
explained this took a great deal of time each morning.  If he 
had a VA appointment, he scheduled these for the morning.  He 
drove himself to VA.  In the afternoon, he napped or watched 
television shows on Discovery channel or local news, or read 
the paper.  National news made him nervous so he avoided it.  
His wife prepared supper usually for 6 p.m.  He then retired 
to bed about 10 p.m.  On the weekends, he volunteered at a 
museum.  His hours were Saturday and Sunday, 10 a.m. to 2 p. 
m., or 1 p.m. to 4 p.m.  The veteran reported the museum was 
always busy and there was never enough help so he was always 
busy when he was there.  He had to restock items and help 
with whatever else was needed.  He reported that he retired 
from working as an electrician in 1988 after receiving his 
Social Security disability award for anxiety.  

He noted he was still seeing his VA doctor and attending PTSD 
group therapy, which he enjoyed.  His medications included 
Aspirin, Triamterene, Metformin, Verapamil, Gemfibrozil, 
Terazosin, Remeron, and Amitriptyline.  He denied substance 
abuse.  The veteran reported a history of sleepwalking, which 
he had not done in recent years.  He noted that his long term 
anxiety would suddenly worsen when he felt stress.  He would 
become tachycardic and tremulous and feels he was about to 
"lose it."  He was also nervous on a daily basis.  He has 
never hurt anyone.  He recalled he would have to walk off 
jobs when this happened, putting his job in jeopardy.  This 
increased in later years before he retired.  He described 
feeling suicidal only a few times in the past with no plan.  
He noted he had trouble with people in his space.  He had 
mild paranoia.  He had difficulty with his grandchildren when 
they had to live with him in the past.  He described periods 
of feeling "down and disgusted."  These lasted a few days 
at a time.  

On mental status examination, the veteran was meticulously 
clean.  He was an elderly man wearing a baseball cap, plaid 
shirt and overalls.  He was clean shaven and his shoes were 
shined.  He carried his records in a plastic bag.  He was 
fully oriented, with a rather anxious mood and mild depressed 
appearance.  His affect was dull range and appropriate, 
demonstrating extreme sadness along with laughter and joking.  
His short term memory was fair.  His concentration was fairly 
good.  His thought process was goal directed.  His overall 
performance on mini mental status examination was considered 
quite good at 27 out of 30.  

The examiner opined that although the veteran has various 
diagnoses, namely PTSD and anxiety disorder, and that there 
were overlapping symptoms, the veteran suffered generalized 
anxiety disorder prior to having entered the military which 
worsened in service.  The examiner found the anxiety disorder 
to be quite severe, and noted intermittent panic attacks 
which interfered greatly with the veteran's social and work 
life.  It was noted that he was hospitalized in 2000 for four 
days for verbally attacking his son who had been living with 
the veteran and his wife.  As to employability, the examiner 
opined that the veteran was employable in a setting in which 
he would have little contact with the public and very little 
supervision along with very clear expectations for his 
performance level.  This was notably illustrated by his 
successful volunteering at the museum for so many years.  The 
diagnosis was generalized anxiety disorder, with panic 
attacks; PTSD, personality disorder by history, GAF for 
generalized anxiety disorder 55, PTSD also 55.  The GAF for 
anxiety was noted to be in the serious range due to 
occasional panic attacks with some moderate to severe 
difficult due to social functioning, with very few friends 
and frequent conflicts with family members.  He denied 
ongoing suicidal ideation.  The examiner further commented 
that, prior to retiring, the veteran was able to work full 
time in a limited setting.  


III.  Rating for Psychiatric Disorder

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that "[c]ompensation for service- 
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

Psychiatric disorders, including generalized anxiety disorder 
and depression, are rated under a General Rating Formula for 
Mental Disorders.  The criteria under that formula for 
ratings of 70 percent or higher are as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
..........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships 
........................................ 70 percent

38 C.F.R. § 4.130 (2004).

The Board must determine whether the veteran meets or 
approximates the criteria for the 100 percent rating.  The 
record shows that the veteran remains performing activity 
that is both gainful and substantial.  On a daily basis, he 
cares for his chickens and he works as a volunteer on an 
ongoing basis at a museum two days a week.  Moreover, the 
examiner who opined specifically as to his occupational 
abilities found him capable of employment, albeit with 
restrictions as to supervision, task clarification, and 
interaction.  Yet, that examiner noted the veteran's 
volunteer work as uncontroverted evidence of some meaningful 
residual occupational capacity.  The Board agrees with this 
opinion, and adds that the daily maintenance of his chickens 
further demonstrates his ability to perform work like tasks.  
Though he has reported interpersonal difficulties, he has not 
been precluded from occupational tasks.  He has not shown 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Neither 
examination in 2002 or 2004, nor Dr. Hardy's notes, show 
these results on metal status examination.  Rather, the 
veteran has presented a well kept appearance, and has been 
described as meticulously clean and dapper.  The fact that he 
successfully retains volunteer status at the museum is highly 
probative evidence that he is able to be capable of these 
things on an ongoing basis.  

There is no evidence of complete social and occupational 
impairment.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  Moreover, the United States Court of Appeals for the 
Federal Circuit Court has recently reiterated that the sole 
basis for a 100 percent rating is total occupational and 
social impairment."  Sellers v. Principi, 372 F.3d 1318 (Fed. 
Cir. 2004).  The Board cannot find that the service-connected 
psychiatric disability results in total occupational and 
social impairment.  The criteria for a 100 percent rating are 
not met.

As to the SSA records and determinations, while VA must 
obtain these and give appropriate consideration and weight to 
such evidence in determining whether to award or deny VA 
benefits, see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992), the Board is not bound by the determinations 
or criteria of SSA.  SSA records do not outweigh the 
pertinent medical evidence created in response to questions 
based on controlling VA regulations.  Further, the actual 
evidence shows the veteran can perform work like activity.  
The Board notes that the veteran does not meet the criteria 
for 100 percent disability found in the regulations that are 
binding on VA.  Parenthetically, the veteran was noted to 
meet a listing based primarily on major depression, with 
anxiety as a secondary diagnosis in the Social Security 
determination.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular rating 
assigned is adequate in this case.  The veteran is a 
successful volunteer and he maintains his chickens.  He 
reported that while he does have difficulty with 
interpersonal relations with his family, but he enjoys his 
group PTSD sessions with fellow veterans.  He is not 
precluded from performing work-like tasks.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and 



Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 70 percent for 
generalized anxiety disorder is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


